EXHIBIT 10.2 Colony Starwood Homes Nonqualified Deferred Compensation Plan 1.Establishment of Plan. Colony Starwood Homes (the "Company") hereby adopts and establishes an unfunded deferred compensation plan on behalf of the Company and its Affiliates which shall be known as the Colony Starwood Homes Nonqualified Deferred Compensation Plan (the "Plan"). 2.Purpose of Plan. The purpose of the Plan is to provide a select group of management or highly compensated employees (within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA) of the Company and its Affiliates who contribute significantly to the future business success of the Company with supplemental retirement income benefits through the deferral of Base Salary and Bonus Compensation. 3.Definitions. "Acceleration Events"is defined in Section 11.1 hereof. "Account"or "Sub-Account" means a hypothetical bookkeeping account established in the name of each Participant and maintained by the Company to reflect the Participant's interests under the Plan. "Affiliate"means any corporation, trade or business which is treated as a single employer with the Company under Sections 414(b) or 414(c) of the Code and any other entity designated by the Committee as an "Affiliate" for purposes of the Plan. "Base Salary"means the annual rate of base pay paid by the Company or an Affiliate to or for the benefit of the Participant for services rendered, and excluding any Bonus Compensation. "Beneficiary"means any person or entity, designated in accordance with Section 15.7, entitled to receive benefits which are payable upon or after a Participant's death pursuant to the terms of the Plan. "Board"means the Board of Directors of the Company, as constituted from time to time. "Bonus Compensation"means any cash compensation earned by a Participant for services rendered by a Participant under any bonus or cash incentive plan maintained by the Company or an Affiliate. "Change in Control"means the occurrence of any of the following: (a) one person (or more than one person acting as a group) acquires ownership of shares of the Company that, together with the shares held by such person or group, constitutes more than 50% of the total fair market value or total voting power of the shares of such corporation or entity; provided that, a Change in Control shall not occur if any person (or more than one person acting as a group) owns more than 50% of the total fair market value or total voting power of the Company's shares and acquires additional shares; (b) one person (or more than one person acting as a group) acquires (or has acquired during the twelve (12) month period ending on the date of the most recent acquisition) ownership of the Company's shares possessing 30% or more of the total voting power; (c) a majority of the members of the Board are replaced during any twelve (12) month period by directors whose appointment or election is not endorsed by a majority of the Board before the date of appointment or election; or (d) one person (or more than one person acting as a group) acquires (or has acquired during the twelve (12) month period ending on the date of the most recent acquisition) assets from the Company that have a total gross fair market value equal to or more than 40% of the total gross fair market value of all of the assets of the Company immediately before such acquisition(s).
